DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,514,526 in view of Kang et al., US 2005/0279916. 
US 10,514,526 Claim 10 (claim 1 incorporated)
Instant application US 17/329608 Claim 1
1. An image sensor having a stacked structure formed by a plurality of semiconductor substrates comprising 
1. An image sensor having a stacked structure formed by a plurality of semiconductor substrates, the image sensor comprising: 
a pixel portion in which a plurality of unit pixels each having one micro lens and a plurality of photoelectric conversion portions are arrayed in a matrix; 
a pixel portion in which a plurality of unit pixels each having one micro lens and a plurality of photoelectric conversion portions are arrayed in a matrix; 
an image capture signal processor that performs signal processing for generating a captured image on signals output from the unit pixels of the pixel portion; 
a first signal processor that performs first signal processing on signals output from the unit pixels of the pixel portion; 
a focus detection signal processor that performs signal processing for focus detection on signals output from the unit pixels of the pixel portion; 
a second signal processor that performs second signal processing on signals output from the unit pixels of the pixel portion, wherein the second signal processing is different from the first signal processing; 
an output portion that outputs signals processed by the image capture signal processor or the focus detection signal processor outside of the image sensor; and 
an output portion that outputs signals processed by the first signal processor or the second signal processor outside of the image sensor; and 
a controller that controls signal processing of the image capture signal processor and the focus detection signal processor.
a controller that controls signal processing of the first signal processor and the second signal processor, 
and wherein the pixel portion is formed on a first semiconductor substrate, and 
wherein the pixel portion is formed on a first semiconductor substrate, and 
the image capture signal processor and the focus detection signal processor formed on a second semiconductor substrate.
wherein the first signal processor, the second signal processor, the output portion, and the controller are formed on a second semiconductor substrate.


U.S. Patent No. 10,514,526 discloses all the claimed limitations of the instant application except for specifically disclosing the limitation wherein the controller is formed on a second semiconductor substrate.
Kang et al., US 2005/0279916, discloses a stacked image sensor wherein the controller (158) is formed on a second semiconductor substrate (160) different from the substrate (128) of the image sensor (130) (see para 61-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify the second substrate of U.S. Patent No. 10,514,526, in view of Kang et al., US 2005/0279916, to wherein the controller is formed on a second semiconductor substrate, in order to communicate with the sensor while making the package compact.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,048,063 in view of Kang et al., US 2005/0279916. 
U.S. Patent No. 11,048,063- Claim 11 (claim 1 incorporated)
Instant application US 17/329608- Claim 7
1. An image capturing apparatus comprising: 
7. An image capturing apparatus comprising: 
an image sensor having a stacked structure formed by a plurality of semiconductor substrates; 
an image sensor having a stacked structure formed by a plurality of semiconductor substrates; and 
and an image processor that processes signals output from the image sensor and generates an image, 
an image processor that processes signals output from the image sensor and generates an image, 
wherein the image sensor includes: a pixel portion in which a plurality of unit pixels each having one micro lens and a plurality of photoelectric conversion portions are arrayed in a matrix; 
wherein the image sensor includes: a pixel portion in which a plurality of unit pixels each having one micro lens and a plurality of photoelectric conversion portions are arrayed in a matrix; 
an image capture signal processor that performs signal processing for generating a captured image on signals output from the unit pixels of the pixel portion; and 
a first signal processor that performs first signal processing on signals output from the unit pixels of the pixel portion; and 
a phase difference detection signal processor that performs signal processing for phase difference detection on signals output from the unit pixels of the pixel portion; 
a second signal processor that performs second signal processing on signals output from the unit pixels of the pixel portion, wherein the second signal processing is different from the first signal processing; 
an output portion that outputs signals processed by the image capture signal processor or the phase difference detection signal processor outside of the image sensor; and 
an output portion that outputs signals processed by the first image signal processor or the second signal processor outside of the image sensor; and 
a controller that controls signal processing of the image capture signal processor and the phase difference detection signal processor.
a controller that controls signal processing of the first signal processor and the second signal processor, 
wherein the pixel portion is formed on a first semiconductor substrate, and 
wherein the pixel portion is formed on a first semiconductor substrate, and 
the image capture signal processor and the phase difference detection signal processor are formed on a second semiconductor substrate.
wherein the first signal processor, the second signal processor, the output portion, and the controller are formed on a second semiconductor substrate.


U.S. Patent No. 10,514,526 discloses all the claimed limitations of the instant application except for specifically disclosing the limitation wherein the controller is formed on a second semiconductor substrate.
Kang et al., US 2005/0279916, discloses a stacked image sensor wherein the controller (158) is formed on a second semiconductor substrate (160) different from the substrate (128) of the image sensor (130) (see para 61-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify the second substrate of U.S. Patent No. 10,514,526, in view of Kang et al., US 2005/0279916, to wherein the controller is formed on a second semiconductor substrate, in order to communicate with the sensor while making the package compact.

Allowable Subject Matter
Claims 2-6 and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs